IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT NASHVILLE              FILED
                          JANUARY 2000 SESSION
                                                          March 31, 2000

                                                        Cecil Crowson, Jr.
                                                       Appellate Court Clerk

STATE OF TENNESSEE,                  )
                                     )   M1999-00315-CCA-R3-CD
     Appellee,                       )
                                     )   Rutherford County
v.                                   )
                                     )   Hon. J. Stephen Daniel, Judge
GREGORY LAVELL CARSON, SR.,          )
                                     )   (Aggravated Child Abuse)
     Appellant.                      )




FOR THE APPELLANT:                       FOR THE APPELLEE:

JERRY SCOTT                              PAUL G. SUMMERS
JOHN KEA                                 Attorney General & Reporter
110 City Center Building
100 East Vine Street                     MARK E. DAVIDSON
P. O. Box 1216                           Assistant Attorney General
Murfreesboro, Tennessee 37133-1216       425 Fifth Avenue North
                                         Nashville, Tennessee 37243




AFFIRMED


L. T. LAFFERTY, SENIOR JUDGE
                                        OPINION

       The appellant, Gregory Lavell Carson, Sr., referred herein as “the defendant,”

appeals as of right from two convictions of aggravated child abuse by a Rutherford County

jury. The trial court imposed sentences of twenty (20) years as a Class A felony, Violent

100% Offender, in the Department of Correction. The defendant presents two appellate

issues for review:

       1.     Whether venue was properly established thereby conferring jurisdiction upon
              the trial court.

       2.     Whether the evidence adduced at trial was sufficient to allow a rational jury
              to find the defendant guilty beyond a reasonable doubt.

       After a review of the record in this cause, briefs of the parties and applicable law,

we AFFIRM the trial court’s judgment.

                               FACTUAL BACKGROUND

       Dr. Robert S. Humphrey, a pediatrician, testified that he has practiced pediatrics at

the Murfreesboro Medical Center since 1992. Dr. Humphrey testified that his first contact

with Gregory Carson, Jr., was on June 17, 1997, at the child’s birth at the Middle

Tennessee Medical Center. He stated that he met the parents, Alma Carson and the

defendant. He stated that he next saw the child on June 20, 1997, for a follow-up visit, and

the child had a good temperature with minor feeding problems. On July 7, 1997, Dr.

Humphrey saw the child for a two week check-up. The child was healthy and weighed six

(6) pounds, eight (8) ounces. On July 28, 1997, Dr. Humphrey saw the child for the

presence of a rash, for which he prescribed a cream, Bactrobon. Dr. Humphrey stated that

he was suspicious of the cause of the rash and inquired of the mother if any trauma had

occurred to the child, and he was satisfied with her response. Dr. Humphrey stated that

the parents missed an appointment for August 14, 1997, but brought the child in on August

26, 1997. The parents complained that the child had a fever of 102.2, was congested, was

not sleeping, and was crying. Due to the temperature, Dr. Humphrey was concerned that

the child had an infection. Dr. Humphrey ran several tests on the child, and the results

were negative for an urinary tract infection and spinal meningitis.

       Dr. Humphrey prescribed an injection of Rocphen, an antibiotic, for overnight

treatment, and he wished to see the baby on August 27th. On August 27th, Dr. Humphrey


                                             2
stated that the mother of the child advised him that the child cried a lot and that she noticed

some swelling of his legs. Dr. Humphrey found no infection but did detect some puffiness

around the child’s right thigh. Dr. Humphrey ordered a chest x-ray, which revealed bilateral

rib fractures appearing to be of different ages. Dr. Humphrey found four (4) rib fractures

with callous formation on the child’s right side, and three (3) rib fractures on the left side,

one of which was recent. Dr. Humphrey testified that he informed the mother of these

findings and also notified the Department of Human Services, because one does not see

children with multiple fractures normally. Due to his concern over the child, Dr. Humphrey

had the child transferred to Vanderbilt’s Children Hospital. On August 29, 1997, Dr.

Humphrey saw the child after its discharge from Vanderbilt Hospital. The child had both

legs in a cast from his toes to his nipples.

       Michael Smith, Criminal Investigator for the Tennessee Bureau of Investigations,

testified that he was contacted by Detective Larry Nobles of the Murfreesboro Police

Department to assist in the investigation of the defendant. Investigator Smith testified that

he interviewed the defendant in the presence of Detective Nobles at the Murfreesboro

Police Department on September 9, 1997. Mr. Smith stated that the defendant was

advised of his Miranda rights and of the reasons for the interview. The defendant signed

a waiver of his rights and agreed to give a taped statement. The tape was played for the

benefit of the jury. Investigator Smith testified that, prior to the taped statement, he

advised the defendant of the fractures sustained by the child. The defendant responded

that the injuries were possibly accidental, but he did not see anyone do it intentionally. Mr.

Smith stated that the defendant later changed his story, stating that he was the person

responsible, but it was accidental.

       Dr. Suzanne Patricia Starling, a pediatrician for Vanderbilt University Medical

Center, testified that she is the Director of the Child Abuse and Neglect Program at

Vanderbilt and the Medical Director for “Our Kids” program for the evaluation of cases of

suspected child sexual abuse. Dr. Starling testified that she examined Gregory Carson,

Jr., on August 27, 1997. She stated that she had reviewed the parent history, medical

records of the child’s treatment, and performed a physical examination of the child. Dr.

Starling stated that the child, a two month and one week old baby, was very fussy and



                                               3
obviously in pain. She noticed that the child would not move its legs, and, in feeling his

legs, his thighs were very tense. The child was obviously hurting. Dr. Starling ordered a

complete body x-ray of the child. Upon review of the x-rays, Dr. Starling found eleven (11)

fractures. For the jury, Dr. Starling described two fractures on the child’s thigh, one

fracture in the left shinbone, one fracture in the right shinbone, three (3) fractures to the

left ribs, and four (4) fractures to the right ribs. Dr. Starling opined that disease did not

cause these fractures but that somebody had broken the child's bones. Dr. Starling

testified that the rib fractures were two weeks old, and the fractures to the child’s legs were

less than a week old.

       When Dr. Starling confronted the parents with her findings, both parents denied that

anything happened to the child that could have caused these breaks. Dr. Starling stated

that the parent’s social history indicated that the parents lived in Murfreesboro, Rutherford

County. The doctor testified that tossing children into the air and catching them does not

cause fractures of the ribs. Also, she stated that normal diaper changing, which involves

some degree of leg twisting, does not break a child’s leg, especially the thigh bone. Dr.

Starling opined that the child’s injuries were not accidental.

       Mrs. Alma Carson, mother of Greg Jr., testified that she and the defendant had been

married for two (2) years but had known each other for ten (10) years. They have another

child, a daughter named Jatayvia, who was born in Milwaukee, Wisconsin, on October 2,

1995. She stated that, during her pregnancy with Greg Jr., she did not receive any pre-

natal care. She stated that they were financially unable to have a child and discussed an

abortion but decided not to have one. She advised her husband of her pregnancy in about

her fifth month. Mrs. Carson described her husband’s relationship with Greg Jr. as loving

and very caring. According to Mrs. Carson, her husband was not harmful or harsh with the

child. She stated that he was very gentle with the child and never mistreated the child.

She was of the opinion that her husband had good parenting skills.

       In cross-examination, Mrs. Carson testified that she and her husband moved to

Murfreesboro, Tennessee, from Milwaukee, Wisconsin, because of better job opportunities

and the fact that Mr. Carson had relatives in the area. Mrs. Carson admitted that she

delayed telling her husband about the pregnancy due to the uncertainty as to how her



                                              4
husband would take it; however, he did take it well. She stated that she was working at

Warnaco, and, while each of them worked, the other one would take care of the children.

At this time, she testified that she and her husband were living at 1211 Hazelwood Street,

Apartment J-133, Murfreesboro, Rutherford County, Tennessee. Mrs. Carson testified that

her husband’s mother and her sister babysat the child on occasion between June and July

while visiting from Wisconsin. Mrs. Carson testified that she advised the police and

representatives of the Department of Children’s Services that she could not think of any

reason why the child would have these injuries and that she did not do anything or handle

the child in any way to cause the child’s injuries.

       Mrs. Cynthia Dodd, the defendant’s aunt, testified that she was aware of Mrs.

Carson’s pregnancy and that the Carsons were going through financial problems. She

stated that at one time, Mrs. Carson wanted an abortion; however the defendant was

happy about having a son. She testified that the defendant would ask for advice in how

to take care of the baby, as he had never done so before. She stated that she had never

seen the defendant mistreat the baby.

       James Nathan Carson, Sr., the defendant's brother, testified that, at the time of trial,

he and his wife were foster parents to the defendant’s daughter and son. Mr. Carson

testified that his brother called him when the baby was born and stated that he did not

know he would be a father until the day the baby was born. He stated that the defendant

visits the children, and he has never seen the defendant mistreat the children. The witness

asked his brother how the fractures could have happened, and the defendant stated that

he did not know anything about it.

       The defendant testified that he grew up in Milwaukee, Wisconsin, in a loving family.

He stated that he had known his wife for ten (10) years, and they had been married two

years and three months. He stated that they have two children, Jatayvia, age two, and

Greg Jr. He testified that at the time of his wife’s pregnancy, they were having financial

problems. He found out about the pregnancy the night before his wife went into labor. The

defendant testified that he was proud to have a son and that he was not angry. The

defendant denied knowingly injuring or mistreating his son and stated that he loves his

child. As to his statement to the police, the defendant testified that he was scared and



                                              5
nervous. He had never been in a similar situation and thought he was doing the right thing.

       The defendant stated that Agent Smith advised him that he and his wife were the

most likely candidates for counseling. He testified that Agent Smith did not mention going

to jail or the court but said, “[I]f you tell us, you know, what happened or you think what

maybe happened, you know, we’ll see that it’s in your best interest for counseling.” In

cross-examination, the defendant admitted that a person inflicting eleven (11) fractures on

the baby would have to know that they would be hurting the baby. A week before Greg Jr.

was born, the defendant lost his job, but he returned to work the last week of July. He

stated that he and his wife rotated caring for the children. He agreed that only two persons

could have caused the injuries to the baby, namely, he or his wife. The defendant admitted

that he lied to the police in saying he dropped the baby backwards or pulled the child’s legs

while changing a diaper. The defendant testified that he could not recall talking to

someone named Paula McCullough about custody of his children and telling her about the

child being in a serious accident. Also, the defendant was asked if he underwent a

parenting assessment at the Rutherford County Guidance Center conducted by Dr. Harry

Steuber. The defendant testified that he took the psychological tests, but the people at the

Center did not show him the report and told the defendant he was doing fine.

       In rebuttal testimony, Paula McCullough, Judicial Commissioner for Rutherford

County, testified that she met the defendant and a relative in her office concerning the

custody of the defendant’s children. Ms. McCullough asked the defendant why a custody

petition was being filed. The defendant responded that his child had been in a bad

accident, and they suspected him although he had no idea why.

       In rebuttal testimony, Dr. Harry Steuber, a clinical psychologist, testified that he is

employed at the Guidance Center. Dr. Steuber stated that he determines parenting

assessments or will prepare reports for parent assessments. Dr. Steuber testified that, in

the Spring of 1998, he was requested to interpret the defendant’s psychological tests. Dr.

Steuber opined that the report was unfavorable in determining the defendant’s parenting

assessment.

                                    LEGAL ANALYSIS

       In appellate issue two, the defendant contends that the evidence adduced at trial



                                             6
is insufficient to sustain the jury’s verdict beyond a reasonable doubt for two convictions

of aggravated child abuse. The State disagrees.

       Following a jury conviction, the initial presumption of innocence is removed from the

defendant and exchanged for one of guilt, so that on appeal, the defendant had the burden

of demonstrating the insufficiency of the evidence. State v. Tuggle, 639 S.W.2d 913, 914

(Tenn. 1982). It is the duty of this Court to affirm the conviction, unless the evidence

adduced at trial was so deficient that no rational trier of fact could have found the essential

elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

317, 99 S. Ct. 2781, 2789 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994);

Tenn. R. App. P. 13(e). In State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App.)

perm. app. denied (Tenn. 1990), this Court held this rule to be applicable to findings of guilt

predicated upon direct evidence, circumstantial evidence, or a combination of both direct

evidence and circumstantial evidence.

       This Court does not reweigh or reevaluate the evidence, nor may we replace our

inferences for those drawn by the trier of fact. State v. Cabbage, 571 S.W.2d 832, 835

(Tenn. 1978). Furthermore, the State is entitled to the strongest legitimate view of the

evidence and all reasonable inferences which may be drawn therefrom. State v. Harris,

839 S.W.2d 54, 75 (Tenn. 1992), cert. denied, 507 U.S. 954, 113 S. Ct. 1368 (1993). A

jury verdict accredits the testimony of the State’s witnesses and resolves all conflicts in

favor of the State’s theory. State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).

       Child abuse occurs when any person knowingly, other than by accidental means,

injures a child under eighteen (18) years of age. Tenn. Code Ann. § 39-15-401(a). A

person commits the offense of aggravated child abuse who commits the offense of child

abuse, and the act of abuse results in serious bodily injury or was accomplished by a

deadly weapon. Tenn. Code Ann. § 39-15-402(a). The defendant concedes that the

baby’s injuries were serious bodily injury and that the baby is under six (6) years of age,

thus, the proper offense was aggravated child abuse. However, the defendant asserts that

the proof was insufficient to prove that he was the perpetrator.

       The facts at trial are uncontroverted that the child sustained eleven (11) fractures

to its ribs and both legs. The medical proof, especially the testimony of Dr. Starling, shows


                                              7
that the injuries were not accidental and were knowingly inflicted. Dr. Starling discounted

the defendant’s statement that the baby’s injuries to the rib happened while the child fell

backwards in the defendant’s arms, and the leg injuries occurred while changing diapers.

The defendant and his wife were the sole caretakers of the child, and the wife maintained

that she did not cause these injuries. The defendant, after initially denying he caused the

baby’s injuries, admitted to law enforcement officers that he caused the injuries and

apologized for doing so. At trial, the defendant testified that he did not cause the child’s

injuries and fabricated his statement at the urging of police officers. After listening to all

the witnesses at trial, the jury resolved the credibility of these witnesses in the favor of the

State. We find that there is ample evidence that the defendant knowingly abused his child

to the extent that the child received serious bodily injury. There is no merit to this issue.

       In appellate issue number one, the defendant strongly contends that the State failed

to prove venue, and, therefore, the trial court had no jurisdiction to hear the prosecution.

The defendant requests that the charges be dismissed. The State argues that the proof

at trial was sufficient to establish venue, and the convictions should be affirmed.

       Indictment No. 43609, in two counts, alleges that between June17, 1997, and

August 28, 1997, the defendant, Gregory Lavell Carson, Sr., in Rutherford County,

Tennessee, did knowingly and other than by accidental means, treat a child under six (6)

years of age in such a manner as to inflict serious bodily injury by fracturing the ribs of

Gregory Carson, Jr., and by fracturing the right and left femur and left tibial [sic] (tibia) of

Gregory Carson, Jr.

       Under the Tennessee Constitution, Article 1, Section 9, and Tennessee Rules of

Criminal Procedure 18, an accused is entitled to a trial in the county in which the offense

was committed. Smith v. State, 607 S.W.2d 906, 906-07 (Tenn. Crim. App.), perm. app.

denied (Tenn. 1980). The burden is on the prosecution to prove that the offense was

committed in the county indicated in the indictment. State v. Smith, 926 S.W.2d 267, 269

(Tenn. Crim. App. 1995); Harvey v. State, 213 Tenn. 608, 612, 376 S.W.2d 497, 498

(Tenn. 1964). Venue is a jurisdictional fact and not an element of the charged offense.

State v. Bloodsaw, 746 S.W.2d 722, 723-24 (Tenn. Crim. App. 1987), perm. app. denied

(Tenn. 1988). In a criminal case, venue must be proved by a preponderance of the



                                               8
evidence. Tenn. Code Ann. § 39-11-201(e); State v. Marbury, 908 S.W.2d 405, 407

(Tenn. Crim. App. 1995). Slight evidence will be enough to carry the prosecution’s burden

of preponderance of the evidence, if the evidence is uncontradicted. State v. Bennett, 549
S.W.2d 949, 951 (Tenn. 1977); Bloodsaw, 746 S.W.2d at 723-24. This evidence may be

either direct, circumstantial, or both. Smith, 926 S.W.2d at 269; State v. Jeffrey Edward

Pitts, No. 01C01-9701-CC-00003, 1999 WL 144744 (Tenn. Crim. App. Mar. 18, 1999).

      The question of venue is for the jury to decide. Tenn. R. Crim. P. 18(a); State v.

Hamsley, 672 S.W.2d 437, 439 (Tenn. Crim. App.), perm. app. denied (Tenn. 1984). In

so doing, the jury is entitled to draw reasonable inferences from the evidence. State v.

Johnson, 673 S.W.2d 877, 882 (Tenn. Crim. App.), perm. app. denied (Tenn. 1984).

      As authority in the State’s failure to establish venue, the defendant cites State v.

Hutcherson, 790 S.W.2d 532 (Tenn. 1990); Daniel v. State, 489 S.W.2d 852, 853 (Tenn.

Crim. App. 1972); and State v. Bloodsaw, 746 S.W.2d 722 (Tenn. Crim. App. 1987). In

Daniel v. State, this Court reversed a Bradley County jury’s conviction for concealing or

aiding in the concealing of stolen property for failure to establish Bradley County venue.

Cigarettes, valued at twenty thousand dollars ($20,000), were stolen from a warehouse in

Monroe County. The next day Daniel was seen in an automobile following a truck

containing the stolen cases of cigarettes. Daniel’s single fingerprint was found on a case

of cigarettes. There was no proof that Daniel had exercised any control over the cigarettes

in Bradley County.

       In State v. Hutcherson, the five year old victim complained that the defendant

sexually abused her while her brother was fishing at a lake. The child’s mother called the

Shelby County Sheriff Department about the offense. A Shelby County Deputy stated,

“[B]ased upon information I was able to piece together, it was an area off North Highland,

just north of Chelsea, behind the Sears complex where the warehouse is.” The Supreme

Court agreed with this Court that the State had failed to establish venue in Shelby County,

merely because a Shelby County Deputy testified at trial.

       In State v. Bloodsaw, the defendant was convicted of sexually abusing his two year

old daughter in Hamilton County. Sergeant Mumzell Dockery of the Chattanooga Police

Department testified that she went to Erlanger Children’s Hospital at the request of the


                                            9
Department of Human Services, with reference to a two year old girl infected with

gonorrhea. Both the defendant and the child’s mother were infected with gonorrhea. The

defendant gave a tape recorded statement to the Chattanooga Police admitting the sexual

abuse. In his taped statement, the defendant stated that the sexual conduct took place in

the bedroom where he and the mother had been sleeping. At the time of his arrest, the

defendant’s address was 3021 Northway Drive in Chattanooga, Tennessee. The tape was

presented as exhibit two to the record. Also, introduced at trial was a transcript of the

taped statement, exhibit three. The transcript had a statement in the introduction that

stated that “the mother of the victim is Norma Jean Fitten, same address.” This was

utilized by the State to connect the offense to 3021 Northway Drive. However, in the taped

statement, exhibit two, the offense and victim were identified, and the examiner stated,

“[T]he parent is Norma Jean Fitten, address 2509 Ocoee Street.” This Court reversed the

conviction, finding that the State failed to meet its burden, even by slight evidence, in

proving venue.

      An examination of the record reveals that at no time during the trial did the State ask

the ubiquitous question, “Did these events occur in Rutherford County, Tennessee?” Had

this been done, there would be no issue on appeal.            However, we find from our

examination of the record that there is ample evidence for the jury to find the offenses of

aggravated child abuse occurred in Rutherford County.

       We believe that the facts in this case are distinguishable from those cited in the

defendant’s authorities. The evidence before the jury was that Dr. Robert Humphrey of the

Murfreesboro Medical Center had treated the child, Gregory Carson, Jr. since birth. Due

to the unexplained and serious fractures sustained by this two month old baby, Dr.

Humphrey found it necessary to have the child transferred to the Children’s Hospital at

Vanderbilt. As to the parents' residency, Dr. Starling testified that the social history

revealed that the parents lived in Murfreesboro, Rutherford County. Mrs. Alma Carson,

mother of the child, testified that she and her husband moved from Milwaukee, Wisconsin,

to Murfreesboro, Tennessee, because his relatives lived in Murfreesboro and for better

employment opportunities. When asked, Mrs. Carson testified that she and her husband

lived in Apartment J-133, 1211 Hazelwood Street in Murfreesboro, Rutherford County. She



                                            10
stated that her husband kept the children while she was at work, and upon her return to

the apartment, her husband would be awake, and the children would be asleep.

Furthermore, Special Agent Michael Smith, Tennessee Bureau of Investigations, was

contacted by the Murfreesboro Police Department and was requested to assist in the

investigation. The defendant testified that he underwent a parenting assessment at the

Rutherford County Guidance Center. Ms. Paula McCullough, Judicial Commissioner for

Rutherford County, testified in rebuttal that the defendant led her to believe that the child

received an accidental injury. We find that the jury in this case was entitled to draw

reasonable inferences that the defendant committed these offenses in his apartment. It

is a reasonable inference that the parental care of a two old month baby would take place

in the parent’s home. There is no merit to this issue.

       The trial court’s judgment is affirmed.




                                                 L. T. LAFFERTY, SENIOR JUDGE




                                             11
CONCUR:




JERRY L. SMITH, JUDGE




THOMAS T. WOODALL, JUDGE




                           12